Citation Nr: 0715252	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-36 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  He died in June 2002.  The appellant (also 
referred to as "claimant") is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2003, a 
statement of the case was issued in June 2004, and a 
substantive appeal was received in October 2004.

The substantive appeal was received more than one year after 
the notification of the November 2002 decision.  The 
substantive appeal was received at the RO following multiple 
supplemental statements of the case, the latest of which was 
mailed on July 30, 2004.  The appellant's 60-day period for 
filing of a substantive appeal therefore expired on September 
28, 2004.  38 C.F.R. §§ 3.110, 20.302, 20.305(b) (2006).  Her 
VA Form 9, Appeal to Board of Veterans' Appeals, was date 
stamped as received by VA on October 4, 2004.

When the rules require that any written document be mailed 
within a specified period of time, a response postmarked 
prior to the expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this five-day period, Saturdays, 
Sundays, and legal holidays will be excluded.  38 C.F.R. 
§ 20.305(a) (2006).  In this case, the postmark for the 
envelope in which the claimant's substantive appeal arrived 
is not of record; therefore, the postmark date may be 
presumed to be five days prior.  Because October 4, 2004, was 
a Monday, the presumed postmark date five days prior is 
Monday, September 27, 2004, which is prior to the expiration 
of the appeal period.  Although the Board observes that the 
claimant dated the form "9/29/04," after the expiration of 
the appeal period, the Board will apply the 5-day presumption 
rule in the appellant's favor and find that the substantive 
appeal was timely filed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310 
(West 2002).  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2006).  This question will be resolved by the use 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 
3.312(a) (2006).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b) (2006).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2006).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2006).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive and debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2006).

During the development of this case, the RO obtained a VA 
expert opinion in an attempt to clarify the significant 
medical questions in this case involving a veteran who died 
from lung cancer.  The resulting July 2004 report indicates 
that the veteran's service-connected pulmonary disease 
"would obviously hasten the timing of his demise, but this 
condition was not the substantive cause of death nor was it 
the cause of his malignancy."  In light of the law discussed 
above, the Board believes that this statement does not 
present adequate medical evidence to allow for proper careful 
consideration of whether the veteran's service-connected 
pulmonary disease was a contributory cause of the veteran's 
death under 38 C.F.R. § 3.312 (2006).

The Board also notes that the appellant's March 2003 notice 
of disagreement presented multiple theories of entitlement to 
service connection for the cause of the veteran's death.  In 
addition to the assertion that the service-connected 
pulmonary disease may have contributed to death, the 
appellant also contended that drugs used in treatment of his 
service-connected pulmonary disability and service-connected 
mental disorder may have contributed to the veteran's death.  
As a new medical opinion is required in this case, the Board 
believes it is reasonable to have the new medical opinion 
address the appellant's specific contentions.

Finally, the Board observes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  It appears that proper VCAA notice has not 
been provided to the appellant in this case.  As a remand for 
further development is necessary in any event, the Board 
finds it reasonable to ensure that the appellant is furnished 
with complete and proper VCAA notice at this time.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements, to include 
notifying the claimant and her 
representative of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate the claim on 
appeal, and informing her of which 
information and evidence she must provide 
to VA and which information and evidence 
VA would attempt to obtain on her behalf.  
The claimant should also be informed to 
provide any evidence in her possession 
that pertains to her claim.

2.  The RO should arrange to have an 
appropriate examiner review the claims 
file and render an opinion as to the 
relationship, if any, between the 
veteran's service-connected diseases and 
the cause of the veteran's death.  The 
claims file must be made available to and 
be reviewed by the examiner before he or 
she reaches any opinion as to any of the 
issues presented for consideration.  In 
addition, the examiner is requested to 
specifically respond to the following:

    (a)  Is it at least as likely as not (a 
50% degree of probability or greater) that 
the veteran's service-connected chronic 
bronchitis was singly, or jointly with 
some other condition(s), the immediate or 
underlying cause of death or was 
etiologically related thereto?

    (b)  Is it at least as likely as not (a 
50% degree of probability or greater) that 
the veteran's service-connected chronic 
bronchitis contributed substantially or 
materially; that it combined to cause 
death; or that it aided or lent assistance 
to the production of death?

    (c)  Please explain whether the 
veteran's service-connected chronic 
bronchitis can be medically characterized 
as "involving active processes affecting 
vital organs" with "resulting 
debilitating effects and general 
impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of other 
disease or injury primarily causing 
death."  See 38 C.F.R. § 3.312(c)(3) 
(2006).

    (d)  Was the veteran's lung cancer, or 
any primary cause of death, "so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions"?  See 38 C.F.R. § 3.312(c)(4) 
(2006).

    (e)  If the answer to (d) is yes, then 
please explain whether the service-
connected chronic bronchitis "was of 
itself of a progressive and debilitating 
nature" and "was of such severity as to 
have a material influence in accelerating 
death."  See 38 C.F.R. § 3.312(c)(4) 
(2006).

    (f)  Is it at least as likely as not (a 
50% degree of probability or greater) that 
any treatment, including prescribed 
medications, for the veteran's service-
connected chronic bronchitis or the 
veteran's service-connected schizophrenia, 
contributed substantially or materially; 
that they combined to cause death; or that 
they aided or lent assistance to the 
production of death?

    The medical opinions must be rendered 
by exercise of sound judgment without 
recourse to speculation, after a careful 
analysis has been made of all the facts 
and circumstances surrounding the death of 
the veteran.  If the provider cannot 
answer any of the above questions without 
resort to speculation, he or she should so 
indicate.

3.  The RO should then review the 
appellant's claim of service connection for 
the cause of the veteran's death.  The RO 
should take into consideration any newly 
submitted evidence, including the report of 
the VA examination requested above.  The RO 
should adjudicate the merits of the claim 
based on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing regulations, 
and any additional information obtained as 
a result of this remand.  If the benefit 
sought on appeal remains denied, the RO 
should furnish the appellant and her 
representative with an appropriate 
supplemental statement of the case.  The 
case should be returned to the Board after 
the appellant is afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



